Citation Nr: 1033567	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  07-30 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Chicago, 
Illinois that denied the Veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder (claimed 
as anxiety and depression).


FINDING OF FACT

There is an approximate balance of positive and negative evidence 
as to whether the Veteran's acquired psychiatric disorder is 
related to service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection for 
an acquired psychiatric disorder is warranted.  See 38 U.S.C.A. 
§§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder is granted, as explained below.  As 
such, the Board finds that any error under the VCAA with regard 
to the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be established for a disability resulting 
from personal injury suffered or a disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  38 C.F.R. § 3.303(b) (2009).  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  Id.  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to establish direct service connection for a disorder, 
there must be (1) medical evidence of the current disability, (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or injury, and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 
253 (1999)).

The Veteran served on active duty in the Air Force from July 1983 
to July 1987.  He claims that he has an acquired psychiatric 
disorder, to include depression and anxiety, that had its onset 
in service.  

A November 2006 report prepared by Dr. M.B., a psychologist to 
whom the veteran had been referred for treatment by his primary 
care physician, reflects that she diagnosed the Veteran with, 
among other things, dysthymic disorder.  Therefore, the Board 
finds that the Veteran has a current psychiatric disorder.

The Board will now address whether the Veteran's acquired 
psychiatric disorder is related to service.

As an initial matter, the Veteran's service treatment records 
reflect that he was regularly followed by the mental health 
clinic, sometimes twice a week, between September 1985 and August 
1986, and that the Veteran was prescribed the antidepressant 
Imipramine.  The Board notes that these service treatment records 
from the mental health clinic are very brief and mostly reflect 
the following rubber stamped notation: "patient seen . . .other 
records on file."  No diagnosis of any mood disorder or the like 
was recorded in any of these mental health clinic records.  The 
Board notes that it appears that certain service treatment 
records have not been associated with the Veteran's claims file, 
including his separation examination report and possibly some of 
the treatment records relating to the Veteran's treatment at the 
mental health clinic.

As noted above, the Veteran separated from service in July 1987.  
In a lay statement, the Veteran' s father, Mr. M.P.B., reported 
that shortly after the Veteran's discharge from service, Mr. 
M.P.B. became aware that the Veteran was having problems in 
several areas of his life, and that some time around late 1988, 
Mr. M.P.B. flew from his home in Illinois to Las Vegas, Nevada to 
pick up the Veteran and take him back to Illinois to take care of 
him.  Mr. M.P.B. reported that the Veteran had "stopped eating" 
and lost a significant amount of weight.  He also reported that, 
subsequently, the Veteran continued to have bouts of depression 
and that he would take care of him.  He also noted that the 
Veteran had reported to him that he had bad experiences while 
working in the laboratory, and that one traumatic experience he 
had mentioned was when he was stuck by a contaminated needle that 
had fluid from a seriously ill patient.

Post-service, a November 1994 private facility record (Southern 
Illinois University Health Services) reflects that the Veteran 
presented to the emergency room because he slit his wrists 
attempting suicide.  He reported to clinicians that he was first 
treated for depression in service with Imipramine.  He also 
reported to clinicians having previously attempted suicide by 
overdosing on pills and drinking alcohol post-service in 1989.  A 
diagnosis of chronic depression, rule-out secondary to chronic 
marijuana abuse or dysthymic disorder, was recorded.  The Board 
notes that the history of the Veteran noted in these records, 
prepared more than 10 years before the Veteran filed his claim 
for service connection, of experiencing depression since service 
is particularly credible.  See White v. Illinois, 502 U.S. 346, 
356, 112 S.Ct. 736 (1992) (statements made for the purpose of 
medical diagnosis or treatment are particularly trustworthy 
because the declarant has a strong motive to tell the truth in 
order to receive a proper diagnosis or treatment).

Shortly priorto, private treatment records dated in September and 
October 1994 reflect that the Veteran was being treated by Dr. 
R.W. for diagnosed depression, and that the Veteran had been 
prescribed Zoloft and then was switched to Effexor.  A subsequent 
October 1997 treatment record from the same facility reflects 
that the Veteran returned with complaints of feeling sad and that 
diagnoses of adjustment disorder with depression and rule-out 
dysthymic disorder were recorded.

More recently, private treatment records dated in April and May 
2005 from Dr. A.M. (apparently the Veteran's primary care 
physician at the time) reflect that the Veteran had symptoms of 
depression and a diagnosis of possible depression was recorded.

As noted above, the November 2006 report from Dr. M.B. reflects 
that she diagnosed the Veteran with dysthymic disorder.  She 
further noted in her report that the Veteran was "sincere," 
that he presented with a significant mix of anxiety and 
depression, and that he reported his first psychiatric treatment 
was when he had "1-2 counseling sessions while on active duty."

In light of the evidence of a current psychiatric disorder, in-
service treatment for depression, and the evidence of post-
service continuity of symptomatology, including the credible lay 
statements of the Veteran and his father as well as the medical 
evidence of record showing continued treatment and 
hospitalizations post-service, the Board finds that there is at 
least an approximate balance of positive and negative evidence in 
this case.

In that regard, the Board acknowledges a March 2006 VA 
examination report that reflects that the examiner took into 
account the Veteran's history of treatment with anti-depressants 
in service as well as the needle sticking incident in the lab.  
The examiner recorded a current diagnosis of dysthymic disorder 
with major depression and opined that it was less likely than not 
related to service.  The examiner reasoned that there was no 
mention of "depression" in the Veteran's service treatment 
records, and she noted that the needle sticking incident occurred 
after the Veteran was prescribed anti-depressant medication.  As 
noted above, however, it appears that some of the in-service 
mental health clinic records are missing, as many of them note 
only "patient seen . .. other records on file."  

Therefore, having resolved doubt in favor of the Veteran, the 
Board will grant the Veteran's claim of service connection for an 
acquired psychiatric disorder.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2009).


ORDER

Entitlement to service connection for dysthymic disorder and 
depression is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


